Citation Nr: 0900068	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Basic eligibility for nonservice-connected pension benefits 
to include special monthly pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 8, 1975, to August 25, 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Travel Board hearing was held in September 
2008; a transcript of the hearing is of record.  At his 
hearing the veteran appeared to express a desire to file a 
claim for service connection for right eye disability.  As no 
such claim is currently before the Board, this matter is 
referred to the RO for appropriate action. 


FINDING OF FACT

The veteran did not serve during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. §§ 101, 
107(a), 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008).  
The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. the 
dates the veteran served on active duty) are not in dispute, 
and whether the appellant is eligible for non-service 
connected pension is wholly a matter of interpretation of the 
pertinent statute, and the regulatory provisions based on 
that statute.   The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  
Also, the VA General Counsel has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where, 
as here, undisputed facts render a claimant ineligible for 
the benefit claimed and further factual development could not 
lead to an award. VAOPGCPREC 5-2004 (June 23, 2004).

II.  Facts and Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The veteran seeks non-service-connected pension benefits 
including special monthly pension.  Pension is provided for a 
veteran with honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability) who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct and who meets certain annual income 
limitation requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3).

Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days during a period of war.  See 38 U.S.C.A. § 1521; 38 
C.F.R. §§ 3.2, 3.3.  The term "period of war" is currently 
defined by statute to mean the Spanish-American War (from 
April 21, 1898 to July 4, 1902), the Mexican border period 
(from May 9, 1916 to April 5, 1917), World War I (April 6, 
1917 to November 11, 1918), World War II (December 7, 1941 to 
December 31, 1946), the Korean conflict (June 27, 1950 to 
January 31, 1955), the Vietnam era (February 28, 1961 to May 
7, 1975, for veterans serving in Vietnam, and from August 5, 
1964 to May 7, 1975, for all other cases), and the Persian 
Gulf War (from August 2, 1990 and ending on a date yet to be 
prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory service requirement is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203.  A claim for non-
service- connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the record shows that the veteran never served 
during a period of war. Instead, his DD Form 214 shows that 
he served on active duty from August 8, 1975, to August 25, 
1975, which is subsequent to the Vietnam War and prior to the 
Persian Gulf War.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  
No other service has been verified and the veteran has not 
alleged that he had any additional periods of active service.  
Because his active duty period does not involve a period of 
war, the veteran does not meet the eligibility requirements 
for non-service-connected pension benefits.  Accordingly, his 
claim must be denied as a matter of law.  See Sabonis, 6 Vet. 
App. at 430.  


ORDER

Basic eligibility for nonservice-connected pension benefits 
to include special monthly pension is denied.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


